GILBERT, Circuit Judge
(after stating the facts as above).
It is contended that the appellant, having been a resident alien merchant in the United States, and never having surrendered Ms status as a merchant, was free to desert from .a vessel in the port of San Francisco in 1921 and resume his former business as a merchant. The immigration officials reached the conclusion that the appellant’s claim to a mercantile status in the United States prior to Ms entry in 1921 was not sustained, he being without any papers to show his right to be and to remain in the United States. They were not obliged to credit his uncorroborated testimony that he had received such papers and had lost them, or had been a merchant in New York. His diverse statements and contradictions at the time of the preinvestigation and at the time of the judicial hearing were sufficient to discredit the whole of his testimony, and Ms admission that he had committed perjury on the hearing justified the immigration officials in rejecting Ms statement that he had entered the United *612States as a merchant or with merchant’s papers, or that hé ever had such papers or lost them. It is no indication’ of unfairness that his testimony was not credited. Soo Hoo Doo Hon v. Johnson (D. C.) 281 F. 870. In Tisi v. Tod, 264 U. S. 131, 44 S. Ct. 260, 68 L. Ed. 590, the court said: “The Secretary of Labor was not obliged to believe this testimony. The government did not introduce any' direct evidence to the contrary.”
The fact that the appellant entered the United States surreptitiously and in a manner prohibited by the Immigration Act is sufficient in itself to justify the order of deportation (Mok Nuey Tau v. White, 244 F. 742, 157 C. C. A. 190; Singh v. United States, 243 F. 557, 156 C. C. A. 255), and, the entry 'having been unlawful, he could not thereafter acquire an exempt status by engaging in the business of a merchant in San Francisco (United States v. Chu Chee, 93 F. 797, 35 C. C. A. 613; Ex parte Wu Kao [D. C.] 270 F. 351).
The judgment is affirmed.